United States Court of Appeals
                     For the First Circuit


No. 19-1871

                            JOHN DOE,

                      Plaintiff, Appellee,

                               v.

                   TRUSTEES OF BOSTON COLLEGE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                    Lynch, Boudin, and Lipez,
                         Circuit Judges.


     Daryl J. Lapp, with whom Elizabeth H. Kelly and Locke Lord
LLP were on brief, for appellant.
     Jeannie Suk Gersen, with whom Andrew T. Miltenberg, Stuart
Bernstein, Tara J. Davis, and Nesenoff & Miltenberg, LLP were on
brief, for appellee.


                        November 20, 2019
             LYNCH, Circuit Judge.         This is an expedited appeal from

entry of a preliminary injunction based on a Massachusetts law

contract     claim.    The     preliminary      injunction     prohibited     the

Trustees of Boston College ("BC") from imposing a suspension of

one year on student John Doe, who was found after extensive

investigation by BC to have engaged in sexual assault in the form

of a nonconsensual penetration of a female student, Jane Roe.                 Roe

filed a disciplinary complaint against Doe under BC's Student

Sexual Misconduct Policy, and the suspension decision was the

outcome of the procedures set forth in that Policy.

             The district court found Doe had shown a probability of

success on the merits of the state law claim of violation of a

contractual obligation of basic fairness.             It ruled on this state

law question primarily by reference to a decision of this court

concerned with the requirements of the federal due process clause

as to a public university.           It is quite clear, and the parties do

not dispute, that federal due process law does not dictate to

states the procedures which its private colleges must follow in

administering student discipline.

             Massachusetts     law    as   it   currently     stands   does   not

require the college discipline process Doe says must be a part of

a contractual obligation of basic fairness.                 To the extent the

district court was, without expressly saying so, attempting to

base   its   ruling   on   a   prediction       of   future   developments    in


                                       - 2 -
Massachusetts contract law, it also erred.              Any such future

developments are up to the state courts and legislature, not the

federal courts.

           For the reasons more fully stated below, we hold the

district court erred in finding a probability of success as to

Doe's claim under Massachusetts contract law and erred in granting

the injunction. We now reverse, vacate the injunction, and remand.

We describe the pertinent facts, procedures followed, and history

of the litigation.

                                    I.

A.   Background

           The parties agree that the contract involved is found in

BC's Student Sexual Misconduct Policy ("the Policy"), which was

incorporated into its 2018-2019 Student Guide. That policy defines

conduct subject to discipline.           It provides, in relevant part,

that "sexual misconduct" includes "sexual assault," which is "any

sexual   contact   or   sexual   penetration   with   another   individual

without consent."       "Consent" is defined in relevant part as "the

clear and voluntary agreement to engage in particular sexual

activity."1   Doe does not dispute that a school may discipline a

student responsible for sexual assault.



     1    The Policy lists circumstances when an individual cannot
give consent, including when an individual "[i]s incapacitated,
including through the consumption of alcohol or drugs."


                                   - 3 -
                 The event at issue in this case is Roe's claim that Doe

sexually assaulted her, by penetration to which she had not

consented, in the early morning of November 4, 2018.                    Without

disputing that the sexual interaction occurred, Doe contended that

it was at all times consensual.

                 Doe's challenge is to the adequacy of the procedures set

forth in the Policy, alleging that some form of cross-examination

of the accuser must be provided before any conclusion can be

reached.         We describe those procedures, which were followed in

this case.

                 The Policy defines in detail the processes for the

college to follow once a sexual misconduct complaint is filed.2

When a sexual misconduct complaint is made, the Policy provides

that       one    or   more   internal    or     external   investigators   must

investigate by interviewing the parties and other witnesses and

gathering any other relevant evidence.                 The investigators must

give all parties an opportunity to present written statements,

identify witnesses, submit evidence, and review and respond to




       2  The processes used to respond to sexual misconduct
complaints differ from those used for other Code of Student Conduct
violations.    BC adopted the processes for sexual misconduct
violations in 2014 "with the intent of making the reporting of
assaults more easily available to members of the community." BC
says that, in its experience since the adoption of the policy, it
believes this goal has been facilitated.


                                         - 4 -
evidence.     Both complainant and respondent may select an adviser

to be present at any meeting related to the reported misconduct.

            Here, the investigators followed the iterative process

described in the Policy.      BC used two investigators: an assistant

dean at BC and an external investigator.            The accuser Roe was

questioned at length on three occasions, the second two building

on the information provided by the accused in his interviews, as

well   as   information    drawn   from    interviews   with    others    and

documentary    evidence.      Investigators    probed   her    account    for

detail, and she was asked to clarify ambiguities.         The accused was

questioned on two occasions, following and building on information

obtained both from the accuser and the accused and on other

information. Doe, the accused, was represented by counsel at all

relevant    times.   Roe,    the   accuser,   was   accompanied    at    each

interview by a "support person."

            After each time the complainant and respondent were

interviewed, each was provided a written summary of his or her own

interview and given five days to review it and provide comments to

the investigators.        At each stage, both Doe and Roe submitted

written comments on the summary of each interview.            Investigators

conducted the next interview before receiving comments from either

on the summary of the previous interview.           The Policy does not

provide either the complainant or the respondent an opportunity

for cross-examination of the parties or of other witnesses.


                                   - 5 -
            Once    the   investigators       gathered      the    evidence,       the

complainant and respondent were given an opportunity to review

that evidence and submit further comments. Here, at the conclusion

of the investigation, both Doe and Roe were allowed to review an

Evidence Binder of all of the evidence gathered, including the

interview summaries, and provide further comments.                 Doe did so and

submitted a further comment document of seventeen pages.                   Roe also

did so.

            After    receipt    of    those    comments,     the   investigators

prepared a written report that determined, using a preponderance

of the evidence standard, whether Doe violated the Policy.                     Here,

the investigators' final report spanned sixty-three single-spaced

pages.    It described in great detail the steps the investigators

followed and the evidence they gathered.                   The report addressed

each    party's    statements   and    arguments      at    each   stage      of   the

investigation, included detailed factual support for each of its

conclusions, and explained the reasons for each of its credibility

determinations.

            The report concluded that several of Doe's statements

about the alleged sexual misconduct lacked credibility. The report

noted that some of Doe's statements were inconsistent between his

two    interviews    by   investigators       and   that    some   of   his    later

statements were implausible in light of his earlier statements.

The report also noted that some statements and actions Doe alleged


                                      - 6 -
as evidence of Roe's consent occurred after sexual penetration and

so could not have provided consent for that act.

          The    report   credited   Roe's   version    of   the   facts

concerning crucial aspects of the sexual encounter and her lack of

consent for sexual penetration.      It found that Roe's statements

were supported by the weight of the evidence and corroborated by

her contemporaneous messages to friends.

          The report found that, although Roe's "words and actions

. . . conveyed clear and voluntary consent" for the initial part

of her sexual encounter with Doe, Doe's penetration of Roe occurred

"without having obtained her consent to do so."        The report found

Doe responsible for violating the Policy.

          The investigators submitted the report to the Office of

the Dean of Students and the Student Affairs Title IX Coordinator,

who, in accordance with the Policy, determined the appropriate

sanctions based on the report's finding of responsibility.           On

June 18, 2019, on the basis of the report, the two offices imposed

a one-year suspension on Doe, to take effect immediately.

          After the two offices' determination of appropriate

sanctions, the respondent has the right of appeal, but an appeal

is limited as to what may be argued.     The decision of the Appeals

Officer, who is appointed from the Office of Dean of Students, is

then final.     On June 27, 2019, Doe appealed BC's decision.       The

Appeals Officer denied the appeal on July 24, 2019.


                                - 7 -
B.   Litigation History

          On July 29, 2019, Doe filed suit against BC in the U.S.

District Court for the District of Massachusetts, alleging various

state law claims and a claim for violation of Title IX, and moved

for a preliminary injunction staying his suspension.

          The district court granted Doe's motion for preliminary

injunction,   finding   a   substantial   likelihood   that   Doe   would

succeed on his claim that BC's disciplinary process deprived him

of fair process in violation of Massachusetts contract law.3

          We set forth the reasoning used by the district court

from the transcript of the preliminary injunction hearing.            The

court opined that the core consideration was with "how it is that

credibility determinations are made when we're dealing with claims

of sexual misconduct."      It stated:

          Now, it's not cross-examination that I have in
          mind that's of a type that one used to see
          anyway in criminal cases, particularly rape
          cases. But it is the opportunity to observe
          together and ask questions with respect to the
          core issues. The . . . fundamental deficiency
          here that I see is that the BC process didn't
          provide . . . a mechanism for that. That's a
          fundamental deficiency in the wake of Haidak
          [v. Univ. of Mass.-Amherst, 933 F.3d 56 (1st
          Cir. 2019)], I believe.




     3    Issuance of the injunction was not based on Doe's
allegation that BC violated Title IX or any of the other state law
claims.


                                  - 8 -
The court continued:

          John Doe and Jane Roe should be subject to
          some form of real-time examination with
          questions to come by their adversaries. It's
          not necessary that it be done in the way that
          it's done in the courtroom.          It's not
          necessary that it be done by lawyers for them
          or even by them themselves.     In fact, that
          might not be a good idea. But some mechanism
          for that real-time evaluation, it seems to me,
          is necessary; and in its absence, the process
          is deficient.

And so it concluded:

          [T]his much is clear to me, that number one,
          a private institution like BC should follow
          practices that we'll call fair process that
          are parallel to due process claims against
          public institutions and that that fair process
          directs that when credibility of a central
          issue in a case such as this is presented, the
          process has to enable the factfinder to
          evaluate the credibility of the respective
          claims by a real-time process at which both of
          the respective parties are present and have
          the opportunity to suggest questions.     That
          wasn't provided here. And it is required I
          think   to   develop  a   fully   satisfactory
          process.4

          We will refer to the process the district court deemed

necessary as "quasi-cross-examination in real time."   Though the

components of that process were not specified in Doe's briefing,

in response to questions at oral argument, counsel for Doe replied



     4    The court also separately and additionally found the
review procedure inadequate, noting that "what we see in the
appellate evaluation is basically a further deference to the role
of the investigators without any critical analysis of what they've
done."


                              - 9 -
that   the   claim   included   at    least      these   components:   (1) both

complainant    and   respondent      and   their    representatives    must     be

available at the same time for questioning by a "neutral," though

not necessarily in the same room; (2) each must be informed of the

exact statements of the other in real time, whether by transcript

or some other means; (3) both the complainant and respondent must

have the opportunity to submit questions to the "neutral," either

orally or in writing, to be put to the other side; and (4) the

"neutral" may be a hearing officer or may be an investigator.

There is no contention that formal cross-examination such as takes

place in criminal cases is required. Doe's position is that quasi-

cross-examination in real time may be part of an investigative

disciplinary    system,   and   does       not   require   that    there   be   an

adjudicatory hearing.

                                      II.

A.     Legal Analysis

             We review the district court's decision to grant a

preliminary injunction for abuse of discretion.               OfficeMax, Inc.

v. Levesque, 658 F.3d 94, 97 (1st Cir. 2011).                     We review its

findings of fact for clear error and issues of law de novo.                 Id.

             The showing of a likelihood of success on the merits is

the most important of the four preliminary injunction factors.

Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16

(1st Cir. 1996) ("Likelihood of success is the main bearing wall


                                     - 10 -
of the four-factor framework.").    When this probability finding is

made in error, the district court has abused its discretion and we

are required to vacate the injunction.    See Withrow v. Larkin, 421
U.S. 35, 46 (1975); New Comm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 14 (1st Cir. 2002).

          Under Massachusetts breach of contract law as to private

academic institutions, two tests are relevant to Doe's breach of

contract claim.

     1.   Reasonable Expectations

          The first test looks at the terms of the contract

established between the college and the student and asks whether

the reasonable expectations of the parties have been met.      Schaer

v. Brandeis Univ., 735 N.E.2d 373, 378 (Mass. 2000); Cloud v. Trs.

of Bos. Univ., 720 F.2d 721, 724 (1st Cir. 1983).

          Although the district court did not base its conclusion

of probability of success on this reasonable expectation theory,

Doe nonetheless advances it on appeal.       Doe does not dispute that

the Policy in fact governed BC's investigation and resolution of

the complaint in this case.

          We    reject   Doe's    argument     that   his   reasonable

expectations arising from the contract were that he would be given

the opportunity to engage in quasi-cross-examination of Roe in

real time.     Nothing in the contract provides any basis for the

expectation.    Indeed, the contract procedures explicitly do not


                                 - 11 -
provide for any such opportunity.             Given the Policy's plain

description of BC's investigation process, Doe could not have

reasonably expected to be allowed quasi-cross-examination in real

time.

        2.   Basic Fairness

             The    district   court   instead    based     its   finding    of

probability of success on the second test, that is, whether the

procedures followed were "conducted with basic fairness."             Schaer,
735 N.E.2d at 380 (quoting Cloud, 720 F.2d at 725).               The district

court read this court's decision in Haidak as supporting its

conclusion    that    the   Massachusetts   law   concept    of   fundamental

fairness required a "real-time process at which both of the

respective parties are present and have the opportunity to suggest

questions."        In so concluding, in our view, the district court

committed several errors of law, which require that the injunction

be vacated.

             We start with the articulated basis for the district

court's decision: that Haidak leads to the conclusion that the

requirement for quasi-cross-examination in real time is inherent

in the Massachusetts law requirement of basic fairness.5              Haidak,

which involved a public university and the federal due process

clause, was concerned with a different claim. 933 F.3d at 65.        It


        5 We do not decide whether BC in fact violated                      the
requirements described in Haidak. 933 F.3d at 71-72.


                                   - 12 -
does not govern this Massachusetts state law issue and provides no

basis to depart from the Massachusetts cases we describe below.

BC is not a public university or a government actor and is not

subject to due process requirements.

          Indeed, the highest court of Massachusetts, the Supreme

Judicial Court (SJC), has been explicit that a private university

need not comply with federal due process to meet the basic fairness

requirement in disciplining students.       Schaer, 735 N.E.2d at 381

(private university not bound by due process clause); Coveney v.

President & Trs. of Coll. of Holy Cross, 445 N.E.2d 136, 138-40

(Mass. 1983) (holding that, where a private college expelled a

student before any opportunity for disciplinary hearing, it was

"clear that because the college is a private institution, [the

student] had no constitutional right to a hearing").

          Existing Massachusetts law does not support the district

court's conclusion for several reasons. Doe concedes that no state

case   imposes   the   requirement   he   seeks.     Importantly,   no

Massachusetts state decision has ever found the requirements the

district court here imposed to be a necessary part of the basic

fairness requirement.     In Schaer, a private university found a

student responsible for sexual misconduct after a disciplinary

process that did not allow the accused student to give any input

during the investigation and admitted testimony that would have

been excluded in a court proceeding. 735 N.E.2d at 378, 380.   The


                               - 13 -
SJC held that these procedures provided basic fairness.                Id. at

381.   In Coveney, the private college's student handbook was clear

that an accused student was not entitled to a hearing before the

imposition of disciplinary sanctions. 445 N.E.2d at 140.     Because

the student's offending conduct was undisputed, and because the

college had no contractual obligation to provide a hearing process,

the SJC held that the college's disciplinary decision was not

arbitrary     or   capricious   and    did    not   violate   the   student's

contractual rights.     Id. at 139-40.

              Massachusetts case law has also clearly approved school

disciplinary procedures which did not involve any opportunity for

the accused student to pose questions to be addressed to the

accuser, through surrogates or directly, much less to do so in

"real time."       See Driscoll v. Bd. of Trs. of Milton Acad., 873
N.E.2d 1177, 1187 (Mass. App. Ct. 2007).

              In Driscoll, the Massachusetts Appeals Court held that

a private school's expulsion of a seventeen-year-old student for

serious sexual misconduct with a younger student did not violate

the basic fairness provision when the school followed procedures

much less rigorous that those followed by BC.               Id.   When school

administrators learned of the misconduct, they met with the younger

student and her parents and asked the younger student to produce

a   written    statement,   which     she   wrote   after   the   meeting   and

submitted the following day.        Id. at 1182.      School administrators


                                    - 14 -
informed the accused student of the allegations against him the

day    after      they    received      the   younger     student's     statement   and

immediately told him to produce a written statement, which he did.

Id.    The school did not give him an opportunity to seek advice or

counsel of any kind.             Id.    The school expelled the accused student

the next day without giving him any access to the evidence against

him.        Id.      These approved procedures did not come close to

including the quasi-cross-examination in real time requirement

found necessary by the district court.                  See id. at 1187.

               Nor      have     the    federal   courts     required    quasi-cross-

examination        in     real    time    when    applying    Massachusetts     basic

fairness law.            This court in Doe v. Trustees of Boston College,

892 F.3d 67, 88 (1st Cir. 2018), concerning an earlier version of

BC's       conduct    code,      held    that,    where    the   school's    policies

themselves state a requirement of basic fairness, a failure to

follow those policies could give rise to a claim.6                       Although the

disciplinary procedures then in effect at BC provided for a live

hearing at which each side could put questions to the witnesses



       6   Doe also held that, under Massachusetts law, "whenever
a school expressly promises no less than basic fairness, . . . the
school's implied duty [of basic fairness] becomes superfluous and
the court's analysis to ensure that the disciplinary proceedings
were 'conducted with basic fairness' focuses on assuring
compliance with the express contractual promise." 892 F.3d at 88
(quoting Cloud, 720 F.2d at 725) (emphasis added). In this case,
the Code stated that it "exists to . . . assure fundamental
fairness."


                                           - 15 -
and parties through a hearing chairperson, nothing in Doe suggested

that basic fairness required that procedure, and Doe has conceded

that his claim does not require there be a hearing.                 To be clear,

no party asserts that a school's mere adherence to its policies

itself resolves a basic fairness claim.

                Further, the finding of probability of success did not

respect the deference Massachusetts law requires as to the choices

of     student     discipline    proceedings     made    by   private     academic

institutions.        Massachusetts law is clear that "[w]e adhere to the

principle that courts are chary about interfering with academic

and     disciplinary        decisions    made    by     private    colleges    and

universities."         Schaer, 735 N.E.2d at 381 (internal quotation

omitted).        "A college must have broad discretion in determining

appropriate sanctions for violations of its policies."                    Coveney,
445 N.E.2d at 139.           Massachusetts law permits its colleges and

universities flexibility to adopt diverse approaches to student

discipline        matters    that   do    not    meet    federal    due    process

requirements.7

                Federal courts are not free to extend the reach of state

law.        See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (federal

courts must apply state law as "declared by its Legislature in a



        7 Fourteen private Massachusetts institutions of higher
education have filed a brief as amici curiae, which describes these
varying approaches.


                                        - 16 -
statute or by its highest court in a decision"); Braga v. Genlyte

Grp., Inc., 420 F.3d 35, 42 (1st Cir. 2005).     When applying state

law, "we will take care not to extend state law beyond its well-

marked boundaries in an area . . . that is quintessentially the

province of state courts," Markham v. Fay, 74 F.3d 1347, 1356 (1st

Cir. 1996), and must exercise considerable caution when even

considering the adoption of a new application, Doyle v. Hasbro,

Inc., 103 F.3d 186, 192 (1st Cir. 1996).      A litigant who chooses

federal court over state court "cannot expect this court 'to . . .

blaze new and unprecedented jurisprudential trails'" as to state

law.   A. Johnson & Co. v. Aetna Cas. & Sur. Co., 933 F.2d 66, 73

n.10 (1st Cir. 1991) (quoting Kotler v. Am. Tobacco Co., 926 F.2d
1217, 1224 (1st Cir. 1990)).   Rather, this court "must take state

law as it finds it: 'not as it might conceivably be, some day; nor

even as it should be.'"    Kassel v. Gannett Co., 875 F.2d 935, 950

(1st Cir. 1989) (quoting Plummer v. Abbott Labs., 568 F. Supp.
920, 927 (D.R.I. 1983)).

          This limited role of federal courts in matters of state

policy respects the design of our federal system, which allows a

"state [to], if its citizens choose, serve as a laboratory; and

try novel social and economic experiments without risk to the rest

of the country."   New State Ice Co. v. Liebmann, 285 U.S. 262, 311

(1932) (Brandeis, J., dissenting).      We give particular respect to

state regulation of education, an area in which our "lack of


                               - 17 -
specialized knowledge and experience counsels against premature

interference with the informed judgments made at the state and

local levels."   San Antonio Indep. Sch. Dist. v. Rodriguez, 411
U.S. 1, 42 (1973).

          Whether    Massachusetts   in   the   future   will   wish   to

redefine the requirements of contractual basic fairness in college

and university discipline matters poses important policy choices

for the Supreme Judicial Court and/or state legislature to make.

                                III.

          There is no need to say more.         We reverse, vacate the

grant of preliminary injunction, and remand to the district court

for any further proceedings, consistent with this opinion.             No

costs are awarded.




                               - 18 -